                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                              UNITED STATES DISTRICT COURT
                                                                                               FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     COOK INLETKEEPER and CENTER                        No.: 3:19-cv-00238-SLG
                                                                     FOR BIOLOGICAL DIVERSITY,

                                                                                                      Plaintiffs,

                                                                            v.

                                                                     WILBUR ROSS, Secretary of
                                                                     Commerce; JIM BALSIGER, Regional
                                                                     Administrator of National Marine
                                                                     Fisheries Service; NATIONAL
                                                                     MARINE FISHERIES SERVICE,

                                                                                                    Defendants,

                                                                     HILCORP ALASKA, LLC; and
                                                                     STATE OF ALASKA,

                                                                                          Intervenor-Defendants.

                                                                    INTERVENOR-DEFENDANT’S ANSWER TO SUPPLEMENTAL COMPLAINT


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                      1


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 1 of 35
                                                                           Intervenor-Defendant Hilcorp Alaska, LLC (“Hilcorp”) answers Plaintiffs’

                                                                    Supplemental Complaint for Declaratory and Injunctive Relief as follows, in paragraphs

                                                                    numbered to correspond to the paragraph numbers in the Supplemental Complaint.

                                                                                                         INTRODUCTION

                                                                           1.     Paragraph 1 states plaintiffs’ characterization of the litigation and therefore

                                                                    does not require a response.

                                                                           2.     In response to paragraph 2, Hilcorp admits that seismic surveys can be used
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    to locate oil and gas reserves beneath the ocean floor. The remaining allegations of
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    paragraph 2 are vague, ambiguous, and speculative, and are therefore denied.
STOEL RIVES LLP




                                                                           3.     Paragraph 3 states plaintiffs’ characterization of the incidental take

                                                                    regulations and associated final rule at issue in this lawsuit (“ITR”), which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           4.     Paragraph 4 states plaintiffs’ characterization of subjects addressed in the

                                                                    ITR and related environmental review documents, which requires no response as the ITR

                                                                    and related documents speak for themselves. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR and related documents, Hilcorp denies them.

                                                                           5.     Paragraph 5 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    2


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 2 of 35
                                                                           6.     Paragraph 6 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           7.     Paragraph 7 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           8.     Paragraph 8 states plaintiffs’ characterization of the position of the Marine
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Mammal Commission, which requires no response as the Marine Mammal Commission’s
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    position speaks for itself. To the extent plaintiffs’ allegations are inconsistent with the
STOEL RIVES LLP




                                                                    position of the Marine Mammal Commission, Hilcorp denies them. Hilcorp is without

                                                                    information sufficient to form a belief as to the truth of the remaining allegations in

                                                                    paragraph 8 and therefore denies them.

                                                                           9.     Paragraph 9 states plaintiffs’ characterization of National Marine Fisheries

                                                                    Service (“NMFS”) documents, which requires no response as the NMFS documents

                                                                    speak for themselves. To the extent plaintiffs’ allegations are inconsistent with the NMFS

                                                                    documents, Hilcorp denies them.

                                                                           10.    Paragraph 10 states plaintiffs’ characterizations of the 2016 Recovery Plan

                                                                    for the Cook Inlet beluga whale (“Recovery Plan”), which require no response as the

                                                                    Recovery Plan speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

                                                                    the Recovery Plan, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     3


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 3 of 35
                                                                           11.    Paragraph 11 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           12.    The first sentence of paragraph 12 states plaintiffs’ characterization of the

                                                                    ITR, which requires no response as the ITR speaks for itself. Hilcorp denies the

                                                                    remaining allegations of paragraph 12.

                                                                           13.    Hilcorp denies the allegations of paragraph 13.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           14.    Paragraph 14 states plaintiffs’ characterization of their claims and requested
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    relief and therefore does not require a response.
STOEL RIVES LLP




                                                                                                  JURISDICTION AND VENUE

                                                                           15.    In response to paragraph 15, Hilcorp states that the Court’s jurisdiction is a

                                                                    matter of law which does not require a response, and further states that the cited federal

                                                                    laws speak for themselves.

                                                                           16.    In response to paragraph 16, Hilcorp states that the question of venue is a

                                                                    matter of law which does not require a response, and further states that the cited federal

                                                                    law speaks for itself.

                                                                                                               PLAINTIFFS

                                                                           17.    Hilcorp is without information sufficient to form a belief as to the truth of

                                                                    the allegations in paragraph 17 and therefore denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     4


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 4 of 35
                                                                           18.    Hilcorp is without information sufficient to form a belief as to the truth of

                                                                    the allegations in paragraph 18 and therefore denies them.

                                                                           19.    The first sentence of paragraph 19 states plaintiffs’ characterization of their

                                                                    claims and therefore does not require a response. Hilcorp is without information

                                                                    sufficient to form a belief as to the truth of the remaining allegations in paragraph 19 and

                                                                    therefore denies them.

                                                                           20.    Hilcorp denies the allegations of paragraph 20.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           21.    Hilcorp denies the allegations of paragraph 21.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                           DEFENDANTS
STOEL RIVES LLP




                                                                           22.    In response to paragraph 22, Hilcorp admits that Wilbur Ross is the

                                                                    Secretary of the U.S. Department of Commerce with all responsibilities prescribed by

                                                                    applicable law.

                                                                           23.    In response to paragraph 23, Hilcorp admits that Jim Balsiger is the

                                                                    Regional Administrator for NMFS Alaska Regional Office with all responsibilities

                                                                    prescribed by applicable law.

                                                                           24.    In response to paragraph 24, Hilcorp admits that NMFS is a subdivision of

                                                                    the National Oceanic and Atmospheric Administration, which is an agency within the

                                                                    U.S. Department of Commerce and with the authority provided by applicable law.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   5


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 5 of 35
                                                                                                     LEGAL BACKGROUND

                                                                                                 Marine Mammal Protection Act

                                                                           25.    Paragraph 25 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           26.    Paragraph 26 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    inconsistent with applicable law, Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           27.    Paragraph 27 states plaintiffs’ characterizations of law, which require no
STOEL RIVES LLP




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           28.    Paragraph 28 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           29.    Paragraph 29 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           30.    Paragraph 30 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    6


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 6 of 35
                                                                           31.    Paragraph 31 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           32.    Paragraph 32 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           33.    Paragraph 33 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           34.    Paragraph 34 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           35.    Paragraph 35 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                      Endangered Species Act

                                                                           36.    Paragraph 36 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    7


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 7 of 35
                                                                           37.    Paragraph 37 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           38.    Paragraph 38 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           39.    Paragraph 39 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           40.    Paragraph 40 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           41.    Paragraph 41 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           42.    Paragraph 42 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    8


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 8 of 35
                                                                           43.    Paragraph 43 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           44.    Paragraph 44 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           45.    Paragraph 45 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           46.    Paragraph 46 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           47.    Paragraph 47 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           48.    Paragraph 48 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    9


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 9 of 35
                                                                           49.    Paragraph 49 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           50.    Paragraph 50 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           51.    Paragraph 51 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           52.    Paragraph 52 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           53.    Paragraph 53 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           54.    Paragraph 54 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   10


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 10 of 35
                                                                                                National Environmental Policy Act

                                                                           55.    Paragraph 55 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           56.    Paragraph 56 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           57.    Paragraph 57 states plaintiffs’ characterizations of law, which require no
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
STOEL RIVES LLP




                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           58.    Paragraph 58 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           59.    Paragraph 59 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           60.    Paragraph 60 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   11


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 11 of 35
                                                                           61.    Paragraph 61 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           62.    Paragraph 62 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           63.    Paragraph 63 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           64.    Paragraph 64 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                  Administrative Procedure Act

                                                                           65.    Paragraph 65 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           66.    Paragraph 66 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   12


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 12 of 35
                                                                           67.     Paragraph 67 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                               FACTS

                                                                                                         Cook Inlet, Alaska

                                                                           68.     In response to paragraph 68, Hilcorp admits that Cook Inlet is a semi-

                                                                    enclosed tidal estuary fed by several rivers in southcentral Alaska, and that national
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    parks, wildlife refuges, state parks, and various ecosystems are located within the Cook
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Inlet watershed. Hilcorp is without information sufficient to form a belief as to the truth
STOEL RIVES LLP




                                                                    of the remaining allegations of paragraph 68 and therefore denies them.

                                                                           69.     In response to paragraph 69, Hilcorp admits that the Cook Inlet watershed

                                                                    provides habitat for numerous species of wildlife. Hilcorp is without information

                                                                    sufficient to form a belief as to the truth of the remaining allegations of paragraph 69 and

                                                                    therefore denies them.

                                                                           70.     Hilcorp admits the allegations in paragraph 70.

                                                                           71.     Hilcorp admits the allegations in the first and second sentences of

                                                                    paragraph 71 regarding historic oil production in Cook Inlet. The allegations in the third

                                                                    sentence of paragraph 71 are vague, ambiguous, and speculative, and are therefore

                                                                    denied.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   13


                                                                              Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 13 of 35
                                                                            72.   In response to the first sentence of paragraph 72, Hilcorp admits that in

                                                                    2017 it bought 14 leases in Cook Inlet. Hilcorp is without information sufficient to form a

                                                                    belief as to the truth of the remaining allegations in paragraph 72 and therefore denies

                                                                    them.

                                                                            73.   Paragraph 73 states plaintiffs’ characterizations of BOEM’s OCS Gas

                                                                    Leasing Plan, which requires no response as the applicable Gas Leasing Plan speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with BOEM’s OCS Gas
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Leasing Plan, Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                            74.   In response to paragraph 74, Hilcorp admits that in February 2017, it
STOEL RIVES LLP




                                                                    discovered a natural gas leak in one of the underwater pipelines it operates in Cook Inlet

                                                                    that was caused by the tidal movement of rocks against the pipeline. Hilcorp further

                                                                    admits that, after the leak was discovered, Hilcorp promptly initiated inspection and

                                                                    repair protocols and the leak was repaired as soon as weather and safety conditions

                                                                    allowed. Hilcorp denies the remaining allegations of paragraph 74.

                                                                            75.   Paragraph 75 states plaintiffs’ characterizations of federal and state

                                                                    documents, which require no response as the applicable federal and state documents

                                                                    speak for themselves. To the extent plaintiffs’ allegations are inconsistent with applicable

                                                                    federal and state documents, Hilcorp denies them.

                                                                            76.   Paragraph 76 states plaintiffs’ characterizations of BP’s August 2019

                                                                    announcement about its Alaska assets, which require no response as the announcement

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   14


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 14 of 35
                                                                    speaks for itself. To the extent plaintiffs’ allegations are inconsistent with that

                                                                    announcement, Hilcorp denies them.

                                                                                              Marine Mammals in the Project Area

                                                                            77.   Paragraph 77 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with applicable NMFS documents,

                                                                    Hilcorp denies them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                            78.   Paragraph 78 states plaintiffs’ characterization of the ITR, which requires
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
STOEL RIVES LLP




                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                            79.   The allegations in paragraph 79 are overly broad, vague, ambiguous, and

                                                                    speculative, and are therefore denied. Hilcorp further avers that the subjects addressed in

                                                                    paragraph 79 are addressed in the ITR, the content of which speaks for itself.

                                                                            80.   The allegations in the first sentence of paragraph 80 are vague and

                                                                    ambiguous, and are therefore denied. Hilcorp is without information sufficient to form a

                                                                    belief as to the truth of the remaining allegations in paragraph 80 and therefore denies

                                                                    them.

                                                                            81.   The allegations in paragraph 81 are vague, ambiguous, and speculative, and

                                                                    are therefore denied.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    15


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 15 of 35
                                                                           82.     The allegations in paragraph 82 are vague, ambiguous, and speculative, and

                                                                    are therefore denied.

                                                                           83.     In response to the first sentence of paragraph 83, Hilcorp admits that there

                                                                    are five distinct population segments of beluga whales. The second sentence of paragraph

                                                                    83 is vague and ambiguous, and is therefore denied. In response to the third sentence of

                                                                    paragraph 83, Hilcorp admits that the Cook Inlet beluga whale is listed as endangered

                                                                    under the federal Endangered Species Act. Hilcorp is without information sufficient to
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    form a belief as to the truth of the remaining allegations in paragraph 83 and therefore
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    denies them.
STOEL RIVES LLP




                                                                           84.     In response to paragraph 84, Hilcorp admits that beluga whales are white in

                                                                    color and move between salt water and fresh water. The remaining allegations of

                                                                    paragraph 84 are vague and ambiguous, and are therefore denied.

                                                                           85.     In response to paragraph 85, Hilcorp admits that beluga whales can be

                                                                    present in Cook Inlet at any time of the year. The remaining allegations of paragraph 85

                                                                    are vague and ambiguous, and are therefore denied.

                                                                           86.     In response to paragraph 86, Hilcorp admits that Cook Inlet beluga whales

                                                                    can eat a range of foods and can exhibit site fidelity. Hilcorp is without information

                                                                    sufficient to form a belief as to the truth of the remaining allegations in paragraph 86 and

                                                                    therefore denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   16


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 16 of 35
                                                                            87.   Paragraph 87 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                            88.   Paragraph 88 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                            89.   The first sentence of paragraph 89 states plaintiffs’ characterizations of
STOEL RIVES LLP




                                                                    NMFS’ actions, which require no response as the applicable NMFS actions speak for

                                                                    themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable

                                                                    NMFS actions, Hilcorp denies them. Hilcorp is without information sufficient to form a

                                                                    belief as to the truth of the allegations in the second sentence in paragraph 89 and

                                                                    therefore denies them. The allegations in the third sentence of paragraph 89 are vague

                                                                    and ambiguous, and are therefore denied.

                                                                            90.   Paragraph 90 states plaintiffs’ characterizations of NMFS’ actions, which

                                                                    require no response as the applicable NMFS actions speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the applicable NMFS actions, Hilcorp denies

                                                                    them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   17


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 17 of 35
                                                                            91.   Paragraph 91 states plaintiffs’ characterizations of NMFS’ actions, which

                                                                    require no response as the applicable NMFS actions speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the applicable NMFS actions, Hilcorp denies

                                                                    them.

                                                                            92.   The first sentence of paragraph 92 states plaintiffs’ characterizations of

                                                                    NMFS documents, which require no response as the applicable NMFS documents speak

                                                                    for themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    NMFS documents, Hilcorp denies them. The remaining allegations in paragraph 92 states
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    plaintiffs’ characterizations of NMFS’ actions, which require no response as the
STOEL RIVES LLP




                                                                    applicable NMFS actions speak for themselves. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the applicable NMFS actions, Hilcorp denies them.

                                                                            93.   Paragraph 93 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                            94.   Paragraph 94 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   18


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 18 of 35
                                                                           95.    Paragraph 95 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           96.    Paragraph 96 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           97.    Paragraph 97 states plaintiffs’ characterizations of NMFS documents,
STOEL RIVES LLP




                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           98.    Paragraph 98 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           99.    Paragraph 99 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                 19


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 19 of 35
                                                                            100.   The first sentence of paragraph 100 states plaintiffs’ characterizations of

                                                                    Marine Mammal Commission documents, which require no response as the applicable

                                                                    Marine Mammal Commission documents speak for themselves. To the extent plaintiffs’

                                                                    allegations are inconsistent with the applicable Marine Mammal Commission documents,

                                                                    Hilcorp denies them. Hilcorp is without information sufficient to form a belief as to the

                                                                    truth of the allegations in the second sentence in paragraph 100 and therefore denies

                                                                    them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    The Fisheries Service’s Incidental Take Regulations and Related Decisions
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                            101.   Paragraph 101 states plaintiffs’ characterizations of Hilcorp’s application,
STOEL RIVES LLP




                                                                    which requires no response as the applicable application speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the applicable application, Hilcorp denies

                                                                    them.

                                                                            102.   Paragraph 102 states plaintiffs’ characterization of their claims in the

                                                                    litigation and therefore does not require a response.

                                                                    The Incidental Take Regulations and Letters of Authorization

                                                                            103.   Paragraph 103 states plaintiffs’ characterizations of the ITR and a Letter of

                                                                    Authorization (“LOA”), which require no response as the ITR and LOA speak for

                                                                    themselves. To the extent plaintiffs’ allegations are inconsistent with the ITR and LOA,

                                                                    Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    20


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 20 of 35
                                                                           104.   Paragraph 104 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           105.   Paragraph 105 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           106.   Paragraph 106 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           107.   Paragraph 107 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           108.   Paragraph 108 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           109.   Paragraph 109 states plaintiffs’ characterization of the ITR and LOA, which

                                                                    requires no response as the ITR and LOA speak for themselves. To the extent plaintiffs’

                                                                    allegations are inconsistent with the ITR and LOA, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   21


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 21 of 35
                                                                           110.   Paragraph 110 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           111.   Paragraph 111 states plaintiffs’ characterizations of the ITR and LOA,

                                                                    which require no response as the ITR and LOA speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the ITR and LOA, Hilcorp denies them.

                                                                           112.   Paragraph 112 states plaintiffs’ characterizations of the ITR and LOA,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    which require no response as the ITR and LOA speak for themselves. To the extent
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    plaintiffs’ allegations are inconsistent with the ITR and LOA, Hilcorp denies them.
STOEL RIVES LLP




                                                                           113.   Paragraph 113 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           114.   Paragraph 114 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           115.   Paragraph 115 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   22


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 22 of 35
                                                                           116.   Paragraph 116 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           117.   Paragraph 117 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           118.   Paragraph 118 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           119.   Paragraph 119 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           120.   Paragraph 120 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           121.   Paragraph 121 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   23


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 23 of 35
                                                                           122.   Paragraph 122 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           123.   Paragraph 123 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           124.   Paragraph 124 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           125.   Paragraph 125 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           126.   Paragraph 126 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           127.   Paragraph 127 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   24


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 24 of 35
                                                                           128.   Paragraph 128 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           129.   Paragraph 129 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           130.   Paragraph 130 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           131.   Paragraph 131 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,

                                                                    Hilcorp denies them.

                                                                           132.   Paragraph 132 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,

                                                                    Hilcorp denies them.

                                                                           133.   Paragraph 133 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    25


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 25 of 35
                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,

                                                                    Hilcorp denies them.

                                                                           134.   Paragraph 134 states plaintiffs’ characterization of NMFS’ actions, which

                                                                    requires no response as the applicable actions speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with NMFS’ actions, Hilcorp denies them.

                                                                           135.   Paragraph 135 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Hilcorp denies them.
STOEL RIVES LLP




                                                                           136.   Paragraph 136 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding the ITR, which requires no response as the applicable notice and ITR speaks

                                                                    for themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable

                                                                    notice and ITR, Hilcorp denies them.

                                                                           137.   Paragraph 137 states plaintiffs’ characterization of a Federal Register notice

                                                                    and Hilcorp’s LOA, which requires no response as the applicable notice and LOA speak

                                                                    for themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable

                                                                    notice and LOA, Hilcorp denies them.

                                                                           138.   Paragraph 138 states plaintiffs’ characterization of Hilcorp’s LOA, which

                                                                    requires no response as the LOA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the LOA, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    26


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 26 of 35
                                                                    The Biological Opinion for the Incidental Take Regulations and Letters of
                                                                    Authorization

                                                                           139.   Paragraph 139 states plaintiffs’ characterization of the Biological Opinion

                                                                    at issue in this lawsuit, which requires no response as the Biological Opinion speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the Biological Opinion,

                                                                    Hilcorp denies them.

                                                                           140.   Paragraph 140 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           141.   Paragraph 141 states plaintiffs’ characterization of the Biological Opinion,
STOEL RIVES LLP




                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           142.   Paragraph 142 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           143.   Paragraph 143 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   27


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 27 of 35
                                                                            144.   Paragraph 144 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                            145.   Paragraph 145 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                            146.   Paragraph 146 states plaintiffs’ characterization of the Biological Opinion,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.
STOEL RIVES LLP




                                                                    The Environmental Assessment and Finding of No Significant Impact for the
                                                                    Incidental Take Regulations and Letters of Authorization

                                                                            147.   Paragraph 147 states plaintiffs’ characterization of the Environmental

                                                                    Assessment (“EA”) and Finding of No Significant Impact (“FONSI”) at issue in this

                                                                    lawsuit, which requires no response as the EA and FONSI speak for themselves. To the

                                                                    extent plaintiffs’ allegations are inconsistent with the EA and FONSI, Hilcorp denies

                                                                    them.

                                                                            148.   Paragraph 148 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   28


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 28 of 35
                                                                           149.    Paragraph 149 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                           150.    Paragraph 150 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                           151.    Paragraph 151 states plaintiffs’ characterization of the EA, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the EA, Hilcorp denies them.
STOEL RIVES LLP




                                                                           152.    Paragraph 152 states plaintiffs’ characterization of public comments

                                                                    submitted to the agency, and NMFS’ response to those comments, which requires no

                                                                    response as the comments and agency response speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the comments and agency response, Hilcorp

                                                                    denies them.

                                                                           153.    Paragraph 153 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                           154.    Paragraph 154 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   29


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 29 of 35
                                                                            155.   Paragraph 155 states plaintiffs’ characterization of the FONSI, which

                                                                    requires no response as the FONSI speaks for itself. To the extent plaintiffs’ allegations

                                                                    are inconsistent with the FONSI, Hilcorp denies them.

                                                                    The Fisheries Service Revised Abundance Estimates for Cook Inlet Beluga Whales

                                                                            156.   Paragraph 156 states plaintiffs’ characterization of the biennial abundance

                                                                    estimate for Cook Inlet beluga whales, which requires no response as the abundance

                                                                    estimate speaks for itself. To the extent plaintiffs’ allegations are inconsistent with the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    abundance estimate, Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                            157.   Paragraph 157 states plaintiffs’ characterization of the biennial abundance
STOEL RIVES LLP




                                                                    estimate for Cook Inlet beluga whales, which requires no response as the abundance

                                                                    estimate speaks for itself. To the extent plaintiffs’ allegations are inconsistent with the

                                                                    abundance estimate, Hilcorp denies them.

                                                                            158.   Paragraph 158 states plaintiffs’ characterization of the biennial abundance

                                                                    estimate for Cook Inlet beluga whales, which requires no response as the abundance

                                                                    estimate speaks for itself. To the extent plaintiffs’ allegations are inconsistent with the

                                                                    abundance estimate, Hilcorp denies them.

                                                                            159.   Paragraph 159 states plaintiffs’ characterization of its own letter to the

                                                                    National Marine Fisheries Service, which requires no response as the letter speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the letter, Hilcorp denies

                                                                    them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    30


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 30 of 35
                                                                           160.    Paragraph 160 states plaintiffs’ characterization of a National Marine

                                                                    Fisheries Service memorandum, which requires no response as the memorandum speaks

                                                                    for itself. To the extent plaintiffs’ allegations are inconsistent with the memorandum,

                                                                    Hilcorp denies them.

                                                                                                  FIRST CLAIM FOR RELIEF

                                                                              (Violations of the MMPA and APA – Incidental Take Regulations)

                                                                           161.    Hilcorp admits and denies the allegations of paragraph 161 as stated above.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           162.    Hilcorp denies the allegations of paragraph 162.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           163.    Hilcorp denies the allegations of paragraph 163.
STOEL RIVES LLP




                                                                           164.    Hilcorp denies the allegations of paragraph 164.

                                                                           165.    Hilcorp denies the allegations of paragraph 165.

                                                                           166.    Hilcorp denies the allegations of paragraph 166.

                                                                           167.    Hilcorp denies the allegations of paragraph 167.

                                                                                                 SECOND CLAIM FOR RELIEF

                                                                                  (Violations of the MMPA and APA – Letter of Authorization)

                                                                           168.    Hilcorp admits and denies the allegations of paragraph 168 as stated above.

                                                                           169.    Hilcorp denies the allegations of paragraph 169.

                                                                           170.    Hilcorp denies the allegations of paragraph 170.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   31


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 31 of 35
                                                                                                    THIRD CLAIM FOR RELIEF

                                                                                                   (Violations of the ESA and APA)

                                                                           171.   Hilcorp admits and denies the allegations of paragraph 171 as stated above.

                                                                           172.   Hilcorp denies the allegations of paragraph 172.

                                                                           173.   Hilcorp denies the allegations of paragraph 173.

                                                                           174.   Paragraph 174 states a conclusion of law, which requires no response as the

                                                                       applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                       with applicable law, Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           175.   Hilcorp denies the allegations of paragraph 175.
STOEL RIVES LLP




                                                                                                    FOURTH CLAIM FOR RELIEF

                                                                                   (Violations of the ESA – Failure to Reinitiate and Complete New

                                                                                                               Consultation)

                                                                           176.   Hilcorp admits and denies the allegations of paragraph 176 as stated above.

                                                                           177.   Paragraph 177 states plaintiffs’ characterizations of National Marine

                                                                    Fisheries Service documents, which require no response as the documents speak for

                                                                    themselves. To the extent plaintiffs’ allegations are inconsistent with the referenced

                                                                    documents, Hilcorp denies them. Hilcorp otherwise denies the allegations of paragraph

                                                                    177.

                                                                           178.   Hilcorp denies the allegations of paragraph 178.

                                                                           179.   Hilcorp denies the allegations of paragraph 179.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   32


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 32 of 35
                                                                           180.   Hilcorp denies the allegations of paragraph 180.

                                                                                                    FIFTH CLAIM FOR RELIEF

                                                                                                  (Violations of the NEPA and APA)

                                                                           181.   Hilcorp admits and denies the allegations of paragraph 181 as stated above.

                                                                           182.   Hilcorp denies the allegations in the first sentence of paragraph 182. The

                                                                       second and third sentences of paragraph 182 state conclusions of law and

                                                                       characterizations of law, which require no response as the applicable law speaks for
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                       itself. To the extent plaintiffs’ allegations are inconsistent with applicable law,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                       Hilcorp denies them.
STOEL RIVES LLP




                                                                           183.   Hilcorp denies the allegations of paragraph 183.

                                                                           184.   Hilcorp denies the allegations of paragraph 184.

                                                                           185.   Hilcorp denies the allegations in the first sentence of paragraph 185. The

                                                                       first clause of the second sentence of paragraph 185 states plaintiffs’ characterization

                                                                       of the EA, which requires no response as the EA speaks for itself. Hilcorp denies the

                                                                       remaining allegations in the second sentence of paragraph 185.

                                                                           186.   Hilcorp denies the allegations of paragraph 186.

                                                                                                      PRAYER FOR RELIEF

                                                                           Hilcorp denies that plaintiffs are entitled to any of the relief requested in the

                                                                    Complaint, including, but not limited to, the relief prayed for in paragraphs 1 through 9 of

                                                                    the Prayer for Relief.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    33


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 33 of 35
                                                                           Except as expressly admitted in this Answer, Hilcorp denies each and every

                                                                    allegation contained in plaintiffs’ Supplemental Complaint and the whole thereof.

                                                                                           HILCORP’S AFFIRMATIVE DEFENSES

                                                                           Hilcorp asserts the following affirmative defenses:

                                                                           1. Plaintiffs have failed to state a claim for which relief may be granted.

                                                                           2. Plaintiffs lack standing to bring their claims.

                                                                           3. This Court lacks jurisdiction over some or all of plaintiffs’ claims.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           4. Some or all of plaintiffs’ claims are barred by the doctrines of ripeness, laches,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                               or exhaustion of administrative remedies.
STOEL RIVES LLP




                                                                           5. Hilcorp reserves the right to amend or supplement these affirmative defenses

                                                                               as appropriate.

                                                                           WHEREFORE, Hilcorp, having fully answered the allegations contained in

                                                                    plaintiffs’ Supplemental Complaint, respectfully requests that this Court enter a judgment

                                                                    dismissing the Supplemental Complaint with prejudice, and awarding such other and

                                                                    further relief as may be just and warranted.

                                                                     DATED: June 23, 2020                      STOEL RIVES LLP

                                                                                                               By: /s/ James C. Feldman
                                                                                                                  RYAN P. STEEN (Bar No. 0912084)
                                                                                                                  JASON T. MORGAN (Bar No. 1602010)
                                                                                                                  JAMES C. FELDMAN (Bar No. 1702003)
                                                                                                                    Attorneys for Hilcorp Alaska, LLC



                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     34


                                                                            Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 34 of 35
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on June 23, 2020, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00238-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                    Julie Teel Simmonds – Email: jteelsimmonds@biologicaldiversity.org
                                                                    Kassia Siegel – Email: ksiegel@biologicaldiversity.org
                                                                    Kristen Monsell – Email: kmonsell@biologicaldiversity.org
                                                                    John Martin – Email: john.h.martin@usdoj.gov
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Cheryl Brooking – Email: cheryl.brooking@alaska.gov
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                 /s/ James C. Feldman
                                                                                                                 James C. Feldman
STOEL RIVES LLP




                                                                    107024187.2 0066502-00011




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     35


                                                                              Case 3:19-cv-00238-SLG Document 48 Filed 06/23/20 Page 35 of 35
